Citation Nr: 1413502	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  10-36 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.    

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel
INTRODUCTION

The Veteran had active service from September 1968 to September 1970.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.                 


FINDING OF FACT

It is at least as likely as not that the Veteran's bilateral hearing loss and tinnitus began during active service as the result of in-service acoustic trauma. 


CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, bilateral hearing loss and tinnitus were incurred during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran reports that while he was serving in Vietnam, he engaged in combat and was exposed to acoustic trauma due to artillery and heavy weapons fire.  He received the Combat Infantryman Badge, the Vietnam Service Medal with 3 Bronze Stars, the Vietnam Cross of Gallantry with Palm, the Bronze Star Medal with V device, and the Purple Heart.  As he engaged in combat with the enemy during the Vietnam War, the Board finds that his statements in regard to his noise exposure are credible and consistent with military service.  Thus, the Board concludes that the Veteran sustained acoustic trauma during service.  See 38 U.S.C.A. § 1154(b) (West 2002).  The evidence of record also documents that the Veteran has a current bilateral hearing loss disability as defined by VA, as well as a current diagnosis of tinnitus.  See 38 C.F.R. § 3.385.  

Following a review of the medical and lay evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's currently diagnosed bilateral hearing loss and tinnitus are related to his period of active service, specifically to his in-service noise exposure.  Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that the evidence supports a grant of entitlement to service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013). 


ORDER

Entitlement to service connection for bilateral hearing loss is granted.    

Entitlement to service connection for tinnitus is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


